Citation Nr: 1433290	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-44 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right breast prophylactic mastectomy.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a total hysterectomy, bilateral oophorectomy, as secondary to the service-connected disability of left breast cystectomy scar revision due to keloid.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel

INTRODUCTION

The Veteran had active service from May 1979 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, declining to reopen the claims currently on appeal for failure to submit new and material evidence.  

In addition to the physical claims file, electronic paperless systems (Virtual VA and the Veterans Benefits Management System (VBMS)) have been associated with this claim.  Additional evidence associated with these systems, including a February 2014 statement from the Veteran's representative, have been considered in conjunction with the below decision.  


FINDINGS OF FACT

1.  The August 2008 statement of the case denying the Veteran's claim of entitlement to service connection for a total hysterectomy, bilateral oophorectomy, as secondary to the service-connected disability of history of left breast cystectomy scar revision due to keloid was not appealed to the Board.  As such, the November 2007 rating decision denying the claim is now final.  

2.  Evidence received since the November 2007 rating decision, while new, is not material in that it does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for total hysterectomy, bilateral oophorectomy, and does not trigger VA's duty to assist the Veteran.  

3.  The April 2007 rating decision denying the Veteran's claim of entitlement to service connection for a right breast prophylactic mastectomy was not appealed and is therefore final.  

4.  Evidence received since the April 2007 rating decision, while new, is not material in that it does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a right breast prophylactic mastectomy and does not trigger VA's duty to assist.  


CONCLUSIONS OF LAW

1.  The November 2007 rating decision denying the Veteran's claim of entitlement to service connection for a total hysterectomy, bilateral oophorectomy, as secondary to the service-connected disability of history of left breast cystectomy scar revision due to keloid is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has not been received since the November 2007 rating decision and the claim of entitlement to service connection for a total hysterectomy, bilateral oophorectomy, as secondary to the service-connected disability of history of left breast cystectomy scar revision due to keloid is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The April 2007 rating decision denying the Veteran's claim of entitlement to service connection for a right breast prophylactic mastectomy is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

4.  New and material evidence has not been received since the April 2007 rating decision and the claim of entitlement to service connection for a right breast prophylactic mastectomy is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
		
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in January 2010 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment records.  Also, records of the Veteran's outpatient treatment with VA have been associated with the evidence of record.  The Board recognizes that the Veteran has not been afforded a new VA examination for these claims since requesting that they be reopened.  However, the Court has held that once VA decides a claim cannot be reopened, VA's duty to provide the appellant with a medical examination is extinguished.  Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Veteran's claims were previously denied in rating decisions dated April 2007 and November 2007.  The claim of entitlement to service connection for a right breast prophylactic mastectomy was denied because the evidence revealed that the right mastectomy was an elective procedure and there was nothing in the records linking this to any service-connected disability or military service.  The claim of entitlement to service connection for a total hysterectomy, bilateral oophorectomy, was denied in November 2007 for the same reasons.  As such, for the evidence to be material for either of these claims, it must address these unestablished facts or raise VA's duty to assist.  

With that having been said, the Board finds that evidence received since these rating decisions, while new, is not material to either of these claims.  Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

According to a November 2006 medical record, the Veteran underwent a prophylactic right-sided mastectomy.  VA has received no evidence since the April 2007 rating decision suggesting any connection between this procedure and military service or a service-connected left breast cystectomy scar revision due to keloid.  A September 2009 medical opinion has been associated with the record.  While this evidence is new, it is not material to the present claim.  According to this opinion, it was as likely as not that the left breast injury with subsequent cystectomy could have been a contributing factor in her development of breast cancer.  The record does not reflect that the Veteran was ever diagnosed with breast cancer of the right breast - rather, she underwent a prophylactic procedure.  Records from November 2006 clearly reflect that this procedure was elective and VA has received no evidence since this time to suggest otherwise.  

The record also clearly reflects that the Veteran's hysterectomy with bilateral oophorectomy was an elective procedure.  An August 2006 VA treatment note indicates that the Veteran "did not need this" and was informed that other options were available.  It was further noted that this was a "personal choice" and that other options were available such as closer monitoring.  Since the November 2007 rating decision, VA has received no evidence to suggest that this procedure was associated with any disability that was either caused by military service or a service-connected disability, to include left breast cystectomy scar revision due to keloid.  As such, the evidence received since the November 2007 rating decision is not material, as it fails to raise a reasonable possibility of substantiating the Veteran's claim or trigger VA's duty to assist.  

The Board notes that the Veteran's representative asserted in a February 2014 statement that the September 2009 statement from the Veteran's physician regarding the etiology of her left breast cancer amounted to new and material evidence.  The Board does not find this argument persuasive, as the issue of service connection for left breast cancer is not on appeal.  While the Veteran did originally claim service connection for a double mastectomy in November 2009, she specifically limited her April 2010 notice of disagreement to the right breast only. 

In summary, the Veteran has submitted no evidence to suggest any potential link between military service or a service-connected disability and her elective right breast prophylactic mastectomy and her total hysterectomy, bilateral oophorectomy.  Therefore, VA has received no material evidence in this case.  The Veteran did assert in her April 2010 notice of disagreement that her private medical records revealed that her physicians stated that the residuals of her cystectomy of the left breast would lead to cancer.  A review of these records, however, does not support this assertion.  As noted above, her physicians stressed that this procedure was in fact not needed and was an elective choice.  

Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The request to reopen claims of entitlement to service connection for a right breast prophylactic mastectomy and a total hysterectomy, bilateral oophorectomy, must be denied.


ORDER

New and material evidence having not been submitted, the claim of entitlement to service connection for right breast prophylactic mastectomy is not reopened.  

New and material evidence having not been submitted, the claim of entitlement to service connection for a total hysterectomy, bilateral oophorectomy, as secondary to the service-connected disability of history of left breast cystectomy scar revision due to keloid, is not reopened.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


